Exhibit 10.47 PURCHASE AGREEMENT NUMBER3780 between THE BOEING COMPANY and GAC INCORPORATED (GAC Inc.) Relating to Boeing Model737-8 Aircraft PA 3780 Page 1 BOEING PROPRIETARY TABLE OF CONTENTS ARTICLES Article 1. Quantity, Model and Description Article 2. Delivery Schedule Article 3. Price Article 4. Payment Article 5. Additional Terms TABLE 1. Aircraft Information Table EXHIBIT A. Aircraft Configuration B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. Escalation Adjustment / Airframe and Optional Features BFE1. BFE Variables CS1. Customer Support Variables EE1. Engine Escalation/Engine Warranty and Patent Indemnity SLP1. Service Life Policy Components PA 3780 Page 2 BOEING PROPRIETARY LETTER AGREEMENTS GOT-PA-3780-LA-1207832 Loading of Customer Software GOT-PA-3780-LA-1207833 Spare Parts Initial Provisioning GOT-PA-3780-LA-1207834 Purchase Rights GOT-PA-3780-LA-1207835 Substitution of Model 737-8 into Model 737-7 Aircraft GOT-PA-3780-LA-1207836 Advance Payments Matters GOT-PA-3780-LA-1207838 Promotional Support GOT-PA-3780-LA-1207737 Special Matters GOT-PA-3780-LA-1207734 Liquidated Damages – Non Excusable Delay GOT-PA-3780-LA-1207839 Demonstration Flight Waiver GOT-PA-3780-LA-1207840 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Escalation Program GOT-PA-3780-LA-1207841 Boeing Purchase of Buyer Furnished Equipment GOT-PA-3780-LA-1207842 Open Matters GOT-PA-3780-LA-1207845 AGTA Matters GOT-PA-3780-LA-1207848 Flexible Delivery Positions GOT-PA-3780-LA-1207735 Performance Matters – 737-8 GOT-PA-3780-LA-1207830 Maintenance Cost Guarantee – 737-8 GOT-PA-3780-LA-1207847 Aircraft Schedule Reliability Program PA 3780 Page 3 BOEING PROPRIETARY Purchase Agreement No.3780 between The Boeing Company and GAC Incorporated (GAC Inc.) This Purchase Agreement No.3780 between The Boeing Company, a Delaware corporation, ( Boeing ) and GAC Inc., a company incorporated under the laws of the Cayman Islands, ( Customer ) relating to the purchase and sale of Model737-8 aircraft together with all tables, exhibits, supplemental exhibits, letter agreements and other attachments thereto, if any, ( Purchase Agreement ) incorporates and amends the terms and conditions (except as specifically set forth below) of the Aircraft General Terms Agreement dated as of 17 May 2004 between the parties, identified as AGTA-GOT ( AGTA ). 1. Quantity, Model and Description . The aircraft to be delivered to Customer will be designated as Model737-8 aircraft ( Aircraft ). Boeing will manufacture and sell to Customer Aircraft conforming to the configuration described in ExhibitA in the quantities listed in Table1 to the Purchase Agreement. 2. Delivery Schedule . The scheduled months of delivery of the Aircraft are listed in the attached Table1. ExhibitB describes certain responsibilities for both Customer and Boeing in order to accomplish the delivery of the Aircraft. 3. Price . 3.1 Aircraft Basic Price . The Aircraft Basic Price is listed in Table1 and is subject to escalation in accordance with the terms of this Purchase Agreement. 3.2 Advance Payment Base Prices . The Advance Payment Base Prices listed in Table1 were calculated utilizing the latest escalation factors available to Boeing on the date of this Purchase Agreement projected to the month of scheduled delivery. 4. Payment . 4.1 Boeing acknowledges receipt of a deposit in the amount shown in Table1 for each Aircraft ( Deposit ). 4.2 The standard advance payment schedule for the Model 737-8 aircraft requires Customer to make certain advance payments, expressed in a percentage of the Advance Payment Base Price of each Aircraft beginning with a payment of one percent(1%), less the Deposit, on the effective date of the Purchase Agreement for the Aircraft. Additional advance payments for each Aircraft are due as specified in and on the first business day of the months listed in the attached Table1. PA 3780 Page 4 BOEING PROPRIETARY 4.3 For any Aircraft whose scheduled month of delivery is less than twenty‑four(24) months from the date of this Purchase Agreement, the total amount of advance payments due for payment upon signing of this Purchase Agreement will include all advance payments which are past due in accordance with the standard advance payment schedule set forth in paragraph4.2 above. 4.4 Customer will pay the balance of the Aircraft Price of each Aircraft at delivery. 5. Additional Terms . 5.1 Aircraft Information Table . Table1 consolidates information contained in Articles1,2,3and4 with respect to (i)quantity of Aircraft, (ii)applicable Detail Specification, (iii)month and year of scheduled deliveries, (iv)Aircraft Basic Price, (v)applicable escalation factors and (vi)Advance Payment Base Prices and advance payments and their schedules. 5.2 Escalation Adjustment/Airframe and Optional Features . Supplemental ExhibitAE1 contains the applicable airframe and optional features escalation formula . 5.3 Buyer Furnished Equipment Variables . Supplemental ExhibitBFE1 contains supplier selection dates, on dock dates and other variables applicable to the Aircraft. 5.4 Customer Support Variables . Information, training, services and other things furnished by Boeing in support of introduction of the Aircraft into Customer’s fleet are described in Supplemental ExhibitCS1. The level of support to be provided under Supplemental ExhibitCS1 ( Entitlements ) assumes that at the time of delivery of Customer’s first Aircraft under the Purchase Agreement, Customer has not taken possession of a 737 aircraft whether such 737 aircraft was purchased, leased or otherwise obtained by Customer from Boeing or another party. If prior to the delivery of Customer’s first Aircraft, Customer has taken possession of a 737 aircraft, Boeing will revise the Entitlements to reflect the level of support normally provided by Boeing to operators already operating such aircraft. Under no circumstances under the Purchase Agreement or any other agreement will Boeing provide the Entitlements more than once to support Customer’s operation of model 737 aircraft. 5.5 Engine Escalation Variables . Supplemental ExhibitEE1 describes the applicable engine escalation formula and contains the engine warranty and the engine patent indemnity for the Aircraft. 5.6 Service Life Policy Component Variables . Supplemental ExhibitSLP1 lists the SLP Components covered by the Service Life Policy for the Aircraft. 5.7 Public Announcement . Boeing reserves the right to make a public announcement regarding Customer’s purchase of the Aircraft upon approval of Boeing’s press release by Customer’s public relations department or other authorized representative. 5.8 Negotiated Agreement; Entire Agreement . This Purchase Agreement, including the provisions of Article8.2 of the AGTA relating to insurance, and Article11 of Part2 of ExhibitC of the AGTA relating to DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES , has been the subject of discussion and negotiation and is understood by the parties; the Aircraft Price and other agreements of the parties stated in this Purchase Agreement were arrived at in consideration of such provisions. This Purchase Agreement, including the AGTA, contains the entire agreement between the parties and supersedes all previous proposals, understandings, commitments or representations whatsoever, oral or written, and may be changed only in writing signed by authorized representatives of the parties. PA 3780 Page 5 BOEING PROPRIETARY AGREED AND ACCEPTED this Date THE BOEING COMPANY GAC Inc. Signature Signature David L. Gossard Printed name Printed name Attorney-in-Fact Title Title GAC Inc. Signature Printed name Title Witness Witness PA 3780 Page 6 BOEING PROPRIETARY The Boeing Company P.O. Box 3707 Seattle, WA 98124‑2207 GOT-PA-3780-LA-1207832 GAC, Inc. PO Box 309, Ugland House Grand Cayman KY1-1104 Cayman Islands Subject: Loading of Customer Software Reference: Purchase Agreement No.3780 ( Purchase Agreement ) between The Boeing Company ( Boeing ) and GAC, Inc. ( Customer ) relating to Model 737-8 aircraft ( Aircraft ) This letter agreement ( Letter Agreement ) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement shall have the same meaning as in the Purchase Agreement. 1. Customer may request Boeing to install software owned by or licensed to Customer ( Software ) in the following systems in the Aircraft: (i)aircraft communications addressing and reporting system ( ACARS ), (ii)digital flight data acquisition unit ( DFDAU ), (iii)flight management system ( FMS ), (iv)cabin management system ( CMS ), (v)engine indication and crew alerting system ( EICAS ), (vi)airplane information management system ( AIMS ), (vii)satellite communications system ( SATCOM ), and (viii)In-Flight Entertainment ( IFE ). 2. For all Software described in paragraph1, above, other than Software to be installed in SATCOM and IFE, the Software is not part of the configuration of the Aircraft certified by the FAA and therefore cannot be installed prior to delivery. If requested by Customer, Boeing will install such Software after the transfer to Customer of title to the Aircraft, but before fly away. 3. The SATCOM Software is part of the configuration of the Aircraft and included in the type design. If requested by Customer, Boeing will install the SATCOM Software prior to transfer to Customer of title to the Aircraft. 4. For IFE Software, if requested by Customer, Boeing will make the Aircraft accessible to Customer and Customer’s IFE Software supplier so that the supplier can install the Software after delivery of the Aircraft, but before fly away. 5. All Software which is installed by Boeing other than the SATCOM Software will be subject to the following conditions: PA 3780 Loading of Customer Software LA Page 1 BOEING PROPRIETARY GOT-PA-03780-LA-1207832 (i) Customer and Boeing agree that the Software is BFE for the purposes of Articles3.1.3, 3.2, 3.4, 3.5, 3.10, 10 and 11 of ExhibitA, Buyer Furnished Equipment Provisions Document, to the AGTA and such articles apply to the installation of the Software. (ii) Customer and Boeing further agree that the installation of the Software is a service under ExhibitB, Customer Support Document, to the AGTA. (iii) Boeing makes no warranty as to the performance of such installation and Article11 of Part2 of ExhibitC of the AGTA, Disclaimer and Release; Exclusion of Liabilities and Article8.2, Insurance, of the AGTA apply to the installation of the Software. Very truly yours, THE BOEING COMPANY By Its Attorney‑In‑Fact ACCEPTED AND AGREED TO this Date: 2012­­­­­ GAC INC. By By Its Its Witness Witness PA 3780 Loading of Customer Software LA Page 2 BOEING PROPRIETARY The Boeing Company P.O. Box 3707 Seattle, WA 98124-2207 GOT-PA-3780-LA-1207833 GAC, Inc. PO Box 309, Ugland House Grand Cayman KY1-1104 Cayman Islands Subject: Spare Parts Initial Provisioning Reference: a) Purchase Agreement No.3780 (the Purchase Agreement ) between The Boeing Company ( Boeing ) and GAC Inc. ( Customer ) relating to Model737-8 aircraft (the Aircraft ) b) Customer Services General Terms Agreement No. GOT, dated 30 November, 2000, between Boeing and Customer ( CSGTA ) This letter agreement ( Letter Agreement ) is entered into on the date below and amends and supplements the CSGTA. All capitalized terms used but not defined in this Letter Agreement have the same meaning as in the CSGTA, except for “Aircraft” which will have the meaning as defined in the Purchase Agreement. In order to define the process by which Boeing and Customer will i)identify those Spare Parts and Standards critical to Customer’s successful introduction of the Aircraft into service and its continued operation, ii)place Orders under the provisions of the CSGTA as supplemented by the provisions of this Letter Agreement for those Spare Parts and Standards, and iii)manage the return of certain of those Spare Parts which Customer does not use, the parties agree as follows. 1. Definitions . 1.1 Provisioning Data means the documentation provided by Boeing to Customer, including but not limited to the Recommended Spare Parts List ( RSPL ), identifying all Boeing initial provisioning requirements for the Aircraft. 1.2 Provisioning Items means the Spare Parts and Standards identified by Boeing as initial provisioning requirements in support of the Aircraft, excluding special tools and ground support equipment ( GSE ), engines and engine parts. 1.3 Provisioning Products Guide means the Boeing Manual D6-81834 entitled “ Spares Provisioning Products Guide ”. PA 3780 Spare Parts Initial Provisioning LA Page 1 BOEING PROPRIETARY GOT-PA-3780-LA-120783 3 2. Phased Provisioning . 2.1 Provisioning Products Guide . Prior to the initial provisioning meeting Boeing will furnish to Customer a copy of the Provisioning Products Guide. 2.2 Initial Provisioning Meeting . On or about twelve(12) months prior to delivery of the first Aircraft the parties will conduct an initial provisioning meeting, as applicable, where the procedures, schedules, and requirements for training will be established to accomplish phased provisioning of Spare Parts and Standards for the Aircraft in accordance with the Provisioning Products Guide. If the lead time from execution of the Purchase Agreement until delivery of the first Aircraft is less than twelve(12) months, the initial provisioning meeting will be established as soon as reasonably possible after execution of the Purchase Agreement. 2.3 Provisioning Data . During the initial provisioning meeting Customer will provide to Boeing the operational parameter information described in Chapter6 of the Provisioning Products Guide. After review and acceptance by Boeing of such Customer information, Boeing will prepare the Provisioning Data. Such Provisioning Data will be furnished to Customer on or about ninety(90) days after Boeing finalizes the engineering drawings for the Aircraft. The Provisioning Data will be as complete as possible and will cover Provisioning Items selected by Boeing for review by Customer for initial provisioning of Spare Parts and Standards for the Aircraft. Boeing will furnish to Customer revisions to the Provisioning Data until approximately ninety(90) days following delivery of the last Aircraft or until the delivery configuration of each of the Aircraft is reflected in the Provisioning Data, whichever is later. 2.4 Buyer Furnished Equipment ( BFE ) Provisioning Data . Unless otherwise advised by Boeing, Customer will provide or insure its BFE suppliers provide to Boeing the BFE data in scope and format acceptable to Boeing, in accordance with the schedule established during the initial provisioning meeting. 3. Purchase from Boeing of Spare Parts and Standards as Initial Provisioning for the Aircraft . 3.1 Schedule . In accordance with schedules established during the initial provisioning meeting, Customer may place Orders for Provisioning Items and any GSE, special tools, or engine spare parts which Customer determines it will initially require for maintenance, overhaul and servicing of the Aircraft and/or engines. 3.2 Prices of Initial Provisioning Spare Parts . 3.2.1 Boeing Spare Parts . The Provisioning Data will set forth the prices for those Provisioning Items other than items listed in Article3.3, below, that are Boeing Spare Parts, and such prices will be firm and remain in effect for ninety(90) days from the date the price is first quoted to Customer in the Provisioning Data. PA 3780 Spare Parts Initial Provisioning LA Page 2 BOEING PROPRIETARY GOT-PA-3780-LA-1207833 3.2.2 Supplier Spare Parts . Boeing will provide estimated prices in the Provisioning Data for Provisioning Items other than items listed in Article 3.3, below, that are Supplier Spare Parts. The price to Customer for any Supplier Spare Parts that are Provisioning Items or for any items ordered for initial provisioning of GSE, special tools manufactured by suppliers, or engine spare parts will be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the supplier's list price for such items. 3.3 QEC Kits, Standards Kits, Raw Material Kits, Bulk Materials Kits and Service Bulletin Kits . In accordance with schedules established during the initial provisioning meeting, Boeing will furnish to Customer a listing of all components which could be included in the quick engine change ( QEC ) kits, Standards kits, raw material kits, bulk materials kits and service bulletin kits which may be purchased by Customer from Boeing. Customer will select, and provide to Boeing its desired content for the kits. Boeing will furnish to Customer as soon as practicable thereafter a statement setting forth a firm price for such kits. Customer will place Orders with Boeing for the kits in accordance with schedules established during the initial provisioning meeting. 4. Delivery . For Spare Parts and Standards ordered by Customer in accordance with Article 3 of this Letter Agreement, Boeing will, insofar as reasonably possible, deliver to Customer such Spare Parts and Standards on dates reasonably calculated to conform to Customer's anticipated needs in view of the scheduled deliveries of the Aircraft. Customer and Boeing will agree upon the date to begin delivery of the provisioning Spare Parts and Standards ordered in accordance with this Letter Agreement. Where appropriate, Boeing will arrange for shipment of such Spare Parts and Standards which are manufactured by suppliers directly to Customer from the applicable supplier's facility. The routing and method of shipment for initial deliveries and all subsequent deliveries of such Spare Parts and Standards will be as established at the initial provisioning meeting and thereafter by mutual agreement. 5. Substitution for Obsolete Spare Parts . 5.1 Obligation to Substitute Pre-Delivery . In the event that, prior to delivery of the first Aircraft, any Spare Part purchased by Customer from Boeing in accordance with this Letter Agreement as initial provisioning for the Aircraft is rendered obsolete or unusable due to the redesign of the Aircraft or of any accessory, equipment or part thereof (other than a redesign at Customer's request) Boeing will deliver to Customer at no charge new and usable Spare Parts in substitution for such obsolete or unusable Spare Parts and, upon such delivery, Customer will return the obsolete or unusable Spare Parts to Boeing. PA 3780 Spare Parts Initial Provisioning LA Page 3 BOEING PROPRIETARY GOT-PA-3780-LA-1207833 5.2 Delivery of Obsolete Spare Parts and Substitutes . Obsolete or unusable Spare Parts returned by Customer pursuant to this Article5 will be delivered to Boeing at its Seattle Distribution Center or such other destination as Boeing may reasonably designate. Spare Parts substituted for such returned obsolete or unusable Spare Parts will be delivered to Customer in accordance with the CSGTA. Boeing will pay the freight charges for the shipment from Customer to Boeing of any such obsolete or unusable Spare Part and for the shipment from Boeing to Customer of any such substitute Spare Part. 6. Repurchase of Provisioning Items . 6.1 Obligation to Repurchase . During a period commencing one (1) year after delivery of the first Aircraft, and ending five(5) years after such delivery, Boeing will, upon receipt of Customer's written request and subject to the exceptions in Article6.2, repurchase unused and undamaged Provisioning Items which (i)were recommended by Boeing in the Provisioning Data as initial provisioning for the Aircraft, (ii)were purchased by Customer from Boeing, and (iii)are surplus to Customer's needs. 6.2 Exceptions . Boeing will not be obligated under Article 6.1 to repurchase any of the following: (i)quantities of Provisioning Items in excess of those quantities recommended by Boeing in the Provisioning Data for the Aircraft, (ii)QEC kits, bulk material kits, raw material kits, service bulletin kits, Standards kits and components thereof (except those components listed separately in the Provisioning Data), (iii)Provisioning Items for which an Order was received by Boeing more than five(5) months after delivery of the last Aircraft, (iv)Provisioning Items which have become obsolete or have been replaced by other Provisioning Items as a result of Customer's modification of the Aircraft, and (v)Provisioning Items which become excess as a result of a change in Customer's operating parameters, as provided to Boeing pursuant to the initial provisioning meeting and which were the basis of Boeing's initial provisioning recommendations for the Aircraft. 6.3 Notification and Format . Customer will notify Boeing, in writing when Customer desires to return Provisioning Items under the provisions of this Article6. Customer's notification will include a detailed summary, in part number sequence, of the Provisioning Items Customer desires to return. Such summary will be in the form of listings, tapes, diskettes or other media as may be mutually agreed between Boeing and Customer and will include part number, nomenclature, purchase order number, purchase order date and quantity to be returned. Within five(5) business days after receipt of Customer's notification, Boeing will advise Customer in writing when Boeing's review of such summary will be completed. 6.4 Review and Acceptance by Boeing . Upon completion of Boeing's review of any detailed summary submitted by Customer pursuant to Article6.3, Boeing will issue to Customer a Material Return Authorization ( MRA ) for those Provisioning Items Boeing agrees are eligible for repurchase in accordance with this Article6. Boeing will advise Customer of the reason that any Provisioning Item included in Customer's detailed summary is not eligible for return. Boeing's MRA will state the date by which Provisioning Items listed in the MRA must be redelivered to Boeing, and Customer will arrange for shipment of such Provisioning Items accordingly. PA 3780 Spare Parts Initial Provisioning LA Page 4 BOEING PROPRIETARY GOT-PA-3780-LA-1207833 6.5 Price and Payment . The price of each Provisioning Item repurchased by Boeing pursuant to this Article6 will be an amount equal to one hundred percent(100%) of the original invoice price thereof except that the repurchase price of Provisioning Items purchased pursuant to Article3.2.2 will not include Boeing's twelve percent(12%) handling charge. Boeing will pay the repurchase price by issuing a credit memorandum in favor of Customer which may be applied against amounts due Boeing for the purchase of Spare Parts or Standards. 6.6 Delivery of Repurchased Provisioning Items . Provisioning Items repurchased by Boeing pursuant to this Article6 will be delivered to Boeing F.O.B. at its Seattle Distribution Center or such other destination as Boeing may reasonably designate. 7. Title and Risk of Loss . Title and risk of loss of any Spare Parts or Standards delivered to Customer by Boeing in accordance with this Letter Agreement will pass from Boeing to Customer in accordance with the applicable provisions of the CSGTA. Title to and risk of loss of any Spare Parts or Standards returned to Boeing by Customer in accordance with this Letter Agreement will pass to Boeing upon delivery of such Spare Parts or Standards to Boeing in accordance with the provisions of Article5.2 or Article6.6, herein, as appropriate. 8. Termination for Excusable Delay . In the event of termination of the Purchase Agreement pursuant to Article7 of the AGTA with respect to any Aircraft, such termination will, if Customer so requests by written notice received by Boeing within fifteen(15) days after such termination, also discharge and terminate all obligations and liabilities of the parties as to any Spare Parts or Standards which Customer had ordered pursuant to the provisions of this Letter Agreement as initial provisioning for such Aircraft and which are undelivered on the date Boeing receives such written notice. 9. Order of Precedence . In the event of any inconsistency between the terms of this Letter Agreement and the terms of any other provisions of the CSGTA, the terms of this Letter Agreement will control. PA 3780 Spare Parts Initial Provisioning LA Page 5 BOEING PROPRIETARY GOT-PA-3780-LA-1207833 Very truly yours, THE BOEING COMPANY By Its Attorney‑In‑Fact ACCEPTED AND AGREED TO this Date: 2012 ­­­­­ GAC INC. By By Its Its Witness Witness PA 3780 Spare Parts Initial Provisioning LA Page 6 BOEING PROPRIETARY The Boeing Company P.O. Box 3707 Seattle, WA 98124-2207 GOT-PA-3780-LA-1207834 GAC, Inc. PO Box 309, Ugland House Grand Cayman KY1-1104 Cayman Islands Subject: Purchase Rights Reference: Purchase Agreement No.3780 ( Purchase Agreement ) between The Boeing Company ( Boeing ) and GAC Inc. ( Customer ) relating to Model737-8 aircraft ( Aircraft ) This letter agreement ( Letter Agreement ) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement shall have the same meaning as in the Purchase Agreement. 1. Right to Purchase Incremental Aircraft . Subject to the terms and conditions contained herein, in addition to the Aircraft described in Table1 to the Purchase Agreement as of the date of execution of this Letter Agreement, Customer will have the right to purchase ( Purchase Right ) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] additional Boeing Model737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft as purchase right aircraft ( Purchase Right Aircraft ). 2. Delivery . The Purchase Right Aircraft are offered subject to available position for delivery prior to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], ( Delivery Period ). 3. Configuration . 3.1 Subject to the provisions of Article3.2, below, the configuration for the Purchase Right Aircraft will be the Detail Specification for Model737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft at the revision level in effect at the time of the Notice of Exercise. Such Detail Specification will be revised to include (i)changes applicable to such Detail Specification that are developed by Boeing between the date of the Notice of Exercise (as defined below) and the signing of the Definitive Agreement (as defined below), (ii)changes required to obtain required regulatory certificates, and (iii)other changes as mutually agreed. PA-3780 Purchase Rights Page 1 BOEING PROPRIETARY GOT-PA-3780-LA-1207834 3.2 Boeing reserves the right to configure the Purchase Right Aircraft starting from a different configuration specification, provided that it can achieve the same configuration which would result pursuant to the provisions of Article3.1. 4. Price . 4.1 The Airframe Price, Engine Price, if applicable, Optional Features Prices, and Aircraft Basic Price for the Purchase Right Aircraft will be determined in accordance with the provisions of the Purchase Agreement using Boeing’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prices as of the date of execution of the Definitive Agreement. 4.2 The Airframe Price, Engine Price, if applicable, Optional Features Prices, and Aircraft Basic Price for each of the Purchase Right Aircraft will be adjusted for escalation in accordance with Supplemental ExhibitAE1 of the Purchase Agreement. 4.3 Business terms as those described in the reference Purchase Agreement will apply to any such exercised model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] purchase right aircraft delivering before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 5. Payment . At Definitive Agreement, advance payments will be payable as set forth in Table1 of the Purchase Agreement. The remainder of the Aircraft Price for each Purchase Right Aircraft will be paid at the time of delivery. The Advance Payment Base Price used to determine the advance payment amounts will be developed in accordance with the terms of the Purchase Agreement and determined at the time of Definitive Agreement. 6. Notice of Exercise and Payment of Deposit . 6.1 Customer may exercise a Purchase Right by giving written notice to Boeing on or before the first day of the month [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior to the desired delivery month within the Delivery Period, specifying the desired month(s) of delivery within the Delivery Period ( Notice of Exercise ). Such Notice of Exercise shall be accompanied by payment, by electronic transfer to the account specified below, of Boeing’s then standard proposal deposit for model 737-[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft ( Deposit ) for each Purchase Right Aircraft subject to the Notice of Exercise. The Deposit will be applied against the first advance payment due for each such Purchase Right Aircraft. PA-3780 Purchase Rights Page 2 BOEING PROPRIETARY GOT-PA-3780-LA-1207834 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] At the time of its receipt of each Notice of Exercise and related Deposit(s), Boeing will advise Customer as to the availability of the delivery month(s) requested. 6.2 If Boeing must make production decisions which would affect the delivery of any or all Purchase Right Aircraft during the Delivery Period, Boeing shall provide written notification to Customer and the Delivery Period shall be adjusted accordingly. If the new Delivery Period begins [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months or less from the date of Boeing’s notification, Customer shall have [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days from the date of Boeing’s notification in which to submit its Notice of Exercise and Deposit for any eligible delivery month(s) that is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months or less from Boeing’s notification. Upon receipt, Boeing will advise Customer as to the availability of the delivery month(s) requested. 7. Definitive Agreement . Following Customer’s exercise of a Purchase Right in accordance with the terms and conditions stated herein and Boeing’s identification of an available delivery position acceptable to Customer, the parties will sign a definitive agreement for the purchase of such Purchase Right Aircraft ( Definitive Agreement ) within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] calendar days of such exercise ( Purchase Right Exercise ). The Definitive Agreement will include the provisions then contained in the Purchase Agreement as modified to reflect the provisions of this Letter Agreement and any additional mutually agreed terms and conditions. 8. General Expiration of Rights . PA-3780 Purchase Rights Page 3 BOEING PROPRIETARY GOT-PA-3780-LA-1207834 Each Purchase Right shall expire at the time of execution of the Definitive Agreement for the applicable Purchase Right Aircraft, or, if no such Definitive Agreement is executed, on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 9. Assignment . Notwithstanding any other provisions of the Purchase Agreement, the rights and obligations described in this Letter Agreement are provided to Customer in consideration of Customer’s becoming the operator of the Aircraft and cannot be assigned in whole or, in part. PA-3780 Purchase Rights Page 4 BOEING PROPRIETARY GOT-PA-3780-LA-1207834 Confidential Treatment . The information contained herein represents confidential business information and has value precisely because it is not available generally or to other parties. Customer will limit the disclosure of its contents to employees of Customer with a need to know the contents for purposes of helping Customer perform its obligations under the Purchase Agreement and who understand they are not to disclose its contents to any other person or entity without the prior written consent of Boeing. Very truly yours, THE BOEING COMPANY By Its Attorney‑In‑Fact ACCEPTED AND AGREED TO this Date: 2012­­­­­ GAC INC. By By Its Its Witness Witness PA-3780 Purchase Rights Page 5 BOEING PROPRIETARY The Boeing Company P.O. Box 3707 Seattle, WA 98124-2207 GOT-PA-3780-LA-1207835 GAC, Inc. PO Box 309, Ugland House Grand Cayman KY1-1104 Cayman Islands Subject: Substitution of Model 737-8 into Model 737-7 Aircraft Reference: Purchase Agreement No.3780 ( Purchase Agreement ) between The Boeing Company ( Boeing ) and GAC Inc. ( Customer ) relating to Model737-8 aircraft ( Aircraft ) This letter agreement ( Letter Agreement ) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement shall have the same meaning as in the Purchase Agreement. Customer may substitute the purchase of Boeing Model737[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft ( Substitute Aircraft ) in place of Aircraft with the scheduled month of delivery [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after delivery of the first 737[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] aircraft, subject to the following terms and conditions: 1. Customer’s Written Notice . Customer shall provide written notice of its intention to substitute the purchase of an Aircraft with the purchase of a Substitute Aircraft; (i) for the first substitution, no sooner than the first day of the month that is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after the scheduled month of delivery [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft; and PA-3780 Substitution of Model 737-8 into Model 737-7 Aircraft Page 1 BOEING PROPRIETARY GOT-PA-03780-LA-1207835 (ii) no later than the first day of the month that is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months prior to the scheduled month of delivery of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for which it will be substituted, provided that a Substitute Aircraft has not been previously certified and delivered to Customer, or; (iii) no later than the first day of the month that [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to the scheduled month of delivery of Aircraft for which it will be substituted, provided that a Substitute Aircraft has been previously certified and delivered to Customer. 2. Boeing’s Production Capability . 2.1 Customer’s substitution right is conditioned upon Boeing having production capability for the Substitute Aircraft in the same scheduled delivery month as the Aircraft for which it will be substituted. Boeing will tentatively quote delivery position for Substitute Aircraft to allow Customer to secure quotes from Buyer Furnished Equipment vendors, and Boeing to secure quotes from Seller Furnished Equipment vendors which supports the required on-dock dates. If Boeing is unable to manufacture the Substitute Aircraft in the scheduled delivery month as the Aircraft for which it will be substituted, then Boeing shall promptly make a written offer of an alternate delivery month for Customer’s consideration and written acceptance within thirty days of such offer. 2.2 All of Boeing’s quoted delivery positions for Substitute Aircraft shall be considered preliminary until such time as the parties enter into a definitive agreement in accordance with paragraph 3 below. 3. Definitive Agreement . Customer’s substitution right and Boeing obligation in this Letter Agreement are further conditioned upon Customer and Boeing’s executing a definitive agreement for the purchase of the Substitute Aircraft within thirty(30) days of Customer’s substitution notice to Boeing or of Customer’s acceptance of an alternate delivery month in accordance with paragraph1 above. PA-3780 Substitution of Model 737-8 into Model 737-7 Aircraft Page 2 BOEING PROPRIETARY GOT-PA-03780-LA-1207835 4. Price and Advance Payments . 4.1 The Airframe Price, Optional Features Price and, if applicable, Engine Price will be adjusted to Boeing’s and the engine manufacturer’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prices for such elements as of the date of execution of the definitive purchase agreement for the Substitute Aircraft. The escalation indices and methodology used to estimate the Advance Payment Base Price ( APBP ) will be adjusted to Boeing’s and the engine manufacturer’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] provisions for such elements as of the date of execution of the definitive purchase agreement for the Substitute Aircraft, however, the APBP for the Substitute Aircraft will remain the same as the original APBP of the Aircraft scheduled in the same delivery month for the purposes of calculating advance payments for the Substitute Aircraft. 4.2 Refer to Letter Agreement GOT-PA-03780-LA-1207737 “Special Matters” for the identification of credit memoranda applicable to the Substitute Aircraft. 5. Assignment . Notwithstanding any other provisions of the Purchase Agreement, the rights and obligations described in this Letter Agreement are provided to Customer in consideration of Customer’s becoming the operator of the Aircraft and cannot be assigned in whole or, in part. 6. Confidential Treatment . The information contained herein represents confidential business information and has value precisely because it is not available generally or to other parties. Customer will limit the disclosure of its contents to employees of Customer with a need to know the contents for purposes of helping Customer perform its obligations under the Purchase Agreement and who understand they are not to disclose its contents to any other person or entity without the prior written consent of Boeing. 1. Very truly yours, THE BOEING COMPANY By Its Attorney‑In‑Fact PA-3780 Substitution of Model 737-8 into Model 737-7 Aircraft Page 3 BOEING PROPRIETARY GOT-PA-03780-LA-1207835 ACCEPTED AND AGREED TO this Date: 2012 ­­­­­ GAC INC. By By Its Its Witness Witness PA-3780 Substitution of Model 737-8 into Model 737-7 Aircraft Page 4 BOEING PROPRIETARY The Boeing Company P.O. Box 3707 Seattle, WA 98124-2207 GOT-PA-3780-LA-1207836 GAC, Inc. PO Box 309, Ugland House Grand Cayman KY1-1104 Cayman Islands Subject: Advance Payment Matters Reference: a) Purchase Agreement No.PA-3780 ( Purchase Agreement ) between The Boeing Company ( Boeing ) and GAC Inc. ( Customer ) relating to Model737-8 aircraft ( Aircraft ) b) Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GOL Transportes Aereos SA (the 737-800 Customer) relating to Model737-8EH aircraft ( the 737-800 Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. Customer and Boeing have reached agreement regarding certain modifications to the Agreement as set forth below: 1. Advance Payment Schedule: Notwithstanding the advance payment schedule set forth in Table 1 of the Purchase Agreement, Boeing agrees that Customer may make the definitive agreement payment and advance payments for the Aircraft, in accordance with the schedules below described, subject to the terms and conditions further described herein: PA-3780 Advance Payment Matters Page 1 BOEING PROPRIETARY GOT-PA-03780-LA-1207836 a) Definitive Agreement Payment : Payment of the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per Aircraft due at Definitive Agreement (DA) in summation for all of the Table 1 Aircraft less the memorandum of Agreement deposits received [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. This amount will be paid to Boeing as follows: Payment Date Amount Due in US Dollars [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] b) Advance Payment : Months Prior to Amount Due per Aircraft Aircraft Delivery (Percent times Advance Payment Base Price) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2. Deferral Charges on Deferred Advance Payments: The foregoing advance payment schedule constitutes a deferral of certain amounts due Boeing pursuant to the advance payment schedule as set forth in Table 1 of the Purchase Agreement. Accordingly, Customer shall pay deferral charges to Boeing on all such deferred amounts of the advance payments for the Aircraft, as described herein. Interest will be calculated and paid on the deferred advance payments. Interest on the deferred advance payments will accrue at an annual rate equal to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
